Citation Nr: 0015293	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1997, 
from the Huntington, West Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


REMAND

Entitlement to service connection for a seizure disorder was 
last denied by a Board decision of May 1997.  In October 1997 
the veteran indicated that he wished to attempt to reopen his 
claim.  He submitted lay statements from his ex-wife and 
brother.  In a rating decision of December 1997 the RO denied 
the veteran's claim for service connection for a seizure 
disorder based on a determination that he had not provided 
new and material evidence to reopen such a claim.  At the 
time the RO considered this claim, involving the issue of 
whether new and material evidence had been submitted to 
reopen the previously denied claim, VA applied the 
materiality test adopted by the Court in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Pursuant to the Colvin test, 
evidence was considered material when it was probative of the 
issue at hand, and there was a reasonable possibility of a 
change in outcome when viewed in light of all the evidence of 
record.

Since the RO reviewed the present claim, the Colvin test was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
invalidating this test, the Federal Circuit reasoned that the 
"reasonably likely to change the outcome" requirement was 
not only unnecessarily stringent but also inconsistent with 
the promulgated regulation on point, 38 C.F.R. § 3.156(a) 
(1999), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."

In the instant case, the RO appears to have denied the 
reopening the veteran's claims based on the overruled Colvin 
test.  Specifically, in its July 1998 Statement of the Case 
the RO held that to justify reopening there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both old and new, would 
change the outcome.  

Under these circumstances, the Board finds that entering a 
final determination on the issue of new and material evidence 
would be fundamentally unfair without the veteran being 
afforded the opportunity to have the RO review his claim 
based on the less strict standard prescribed by Hodge and 38 
C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

The veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issue of whether 
the veteran submitted new and material 
evidence to reopen a claim for service 
connection for a seizure disorder.  The 
SSOC must contain a citation to 38 C.F.R. 
§ 3.156 and a discussion of whether new 
and material evidence has been submitted 
to reopen the claim based on this 
criteria.  If new and material evidence 
is determined to have been submitted, the 
old and new evidence should be considered 
in accordance with the provisions of 38 
U.S.C.A. § 7261(a).  The reasons for each 
determination made in this case should 
also be provided.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond before 
the case is returned to the Board for 
further review.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to afford due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




